Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 3, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  144414                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 144414
                                                                    COA: 279161
                                                                    Kent CC: 06-003485-FC
  DENNIS LEE TOMASIK,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 29, 2011
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Musser (Docket No. 145237) is pending on appeal before this Court and
  that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 3, 2013                       _________________________________________
           s0327                                                               Clerk